Application by complainant for ad interim alimony, and for an advance by the defendant to his wife for the purpose of enabling her to carry on a suit against him for a separation from bed and board. The chancellor decided that it is not a matter of right, under all circumstances, to make allowance to' the wife, who has commenced a suit for a divorce, or for a separation, to be paid to her by the defendant, for the purpose of defraying the expenses of the suit; or even to allow her ad interim alimony in all .cases. That the legislature has left the allowance of both to the sound discretion of the court. Where it is probable, however, that the wife may succeed, especially in suits for divorce on the ground of adultery of the husband, where the wife is allowed to prosecute in her own name, and where it appears that she is entirely destitute of the means of carrying on her suit, so as to obtain justice, without a resort to the property of the husband for that purpose, it is almost *61a matter of course to require him to make her a reasonable allowance for her necessary expenses of the suit. That it is also a matter of course to require the husband to furnish her with the necessary clothing and sustenance during the pendency of the suit.
The like, in ®“j^oraser”’
That the same general principles are applicable to suits brought by the wife against the husband, for a separation from bed and board, on the ground of cruel treatment, or of abandonment. But in this class of cases the wife cannot institute a suit against her husband without the assistance of a responsible person as her next friend, who is answerable to the defendant for the costs, if the complainant foils in the suit. And that the court, in cases of this nature, will not direct an advance to the next friend for the purpose of carrying on the suit, where there is no probability that the complainant will be able to succeed therein.
Application denied, with taxable costs to be paid by the next friend of complainant.